                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Nicollette Megan Savage                                               Docket No. 4:18-CR-58-2H

                               Petition for Action on Supervised Release

COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Nicollette Megan Savage, who, upon an earlier plea of guilty
to Conspiracy to Possess With Intent to Distribute a Quantity of Heroin, 21 U.S.C. § 846 and 21 U.S.C. §
841(b)(1)(C), and Possession With Intent to Distribute a Quantity of Heroin and Aiding and Abetting, 21
U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(C), and 18 U.S.C. § 2, was sentenced by the Honorable Malcolm
J. Howard, Senior U.S. District Judge, on March 12, 2019, to the custody of the Bureau of Prisons for a
term of 24 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 3 years.

   Nicollette Megan Savage was released from custody on September 10, 2020, at which time the term of
supervised release commenced.

    On September 25, 2020, a Violation Report was submitted to the court after the defendant tested positive
for cocaine use on September 15, 2020. In response to this violation, the court agreed to continue
supervision, and the defendant was enrolled in substance abuse treatment at East Coast Counseling in
Greenville, North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant tested positive for cocaine use on December 9, 2020. When confronted, the defendant
acknowledged the validity of the result and signed an admission of drug use statement. In response, the
defendant received a verbal reprimand for her drug use, and she will continue to report for substance abuse
treatment at East Coast Counseling. As a sanction, we are recommending Savage be required to adhere to
a curfew with electronic monitoring for a period of 60 days. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to her residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




               Case 4:18-cr-00058-H Document 100 Filed 12/16/20 Page 1 of 2
Nicollette Megan Savage
Docket No. 4:18-CR-58-2H
Petition for Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dewayne L. Smith                              /s/ Taron N. Seburn
Dewayne L. Smith                                  Taron N. Seburn
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  150 Reade Circle
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2335
                                                  Executed On: December 15, 2020

                                     ORDER OF THE COURT

                                16th
Considered and ordered this _________              December
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




              Case 4:18-cr-00058-H Document 100 Filed 12/16/20 Page 2 of 2
